Citation Nr: 0902020	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  08-28 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD), 
claimed as a manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for bilateral ankle 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984 and from July 1987 to July 1991, with service 
in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2007 (ankles) and August 2007 
(gastrointestinal disorder) rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to service connection for bilateral 
ankle disorders being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Gastroenteritis treated during service in 1990 resolved 
with treatment and represented an acute condition without 
residuals and which is not currently diagnosed.  

2.  The veteran's currently diagnosed GERD has not in any way 
been related to his periods of service.


CONCLUSION OF LAW

A gastrointestinal disorder, currently diagnosed as 
gastroesophageal reflux disease, was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.317 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate 
requirement (4), to the effect that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

The VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in September 2006 that fully addressed the 
aforementioned notice elements and was sent prior to the 
initial AOJ decision in this matter issued in August 2007 (as 
only the gastrointestinal claim is being adjudicated on the 
merits herein).  The letter informed the veteran of what 
evidence was required to substantiate the service connection 
claims now on appeal and of the appellant's and VA's 
respective duties for obtaining evidence.  The Board also 
notes that as the veteran specifically maintains that his 
claimed condition is a manifestation of undiagnosed illness 
attributable to his Gulf War service, VA sent him additional 
information in January 2007 pertaining specifically to claims 
based on Gulf War service.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, such notice was 
provided in September 2006, again before the initial 
adjudication of the claim.  However, as a practical matter 
since the service connection claim being adjudicated on the 
merits herein is being denied, the matter is moot and the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here the 
file contains the veteran's STRs.  He reports that he has 
received no post-service treatment for a gastrointestinal 
disorder.  VA examinations were conducted in February and 
August 2007.  

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran served with the United States Army from September 
1981 to September 1984 and with the United States Marine 
Corps from July 1987 to July 1991, during which time he 
served in Southwest Asia.  

The service connection claims on appeal were filed in 
September 2006.

The service treatment records (STRs) for the veteran's first 
period of service include a May 1981 examination report which 
revealed no abnormalities of the abdomen.  The STRs include a 
dental health questionnaire pertaining to the period between 
August 1983 to September 1984 on which the veteran reported 
that he had at some time or during that time been treated for 
a stomach condition.  However, no STRs on file show treatment 
for any stomach symptomatology during that time.  

The STRs for the veteran's second period of service include a 
May 1990 examination report which revealed no abnormalities 
of the abdomen.  The STRs include several entries dated in 
August 1990 showing that the veteran had complaints of 
abdominal pain, diarrhea and bloody stools initially assessed 
as gastroenteritis and about 2 days after treatment, 
described as resolving gastroenteritis.  The condition did 
not recur throughout the remainder of the veteran's period of 
service.  An October 1991 examination report revealed no 
abnormalities of the abdomen and the veteran indicated that 
he did not have any stomach, liver or intestinal trouble.  

Private medical records of Dr. R. dated in 2006 contain no 
reference to any gastrointestinal symptomatology of 
diagnosis.  A record dated in August 2006 does include a 
report that the veteran had no abdominal pain, change in 
bowel habits or heartburn.

A VA examination was conducted in February 2007 and the 
claims folder was reviewed.  The examiner noted that the STRs 
referenced symptoms of abdominal discomfort and diarrhea and 
treatment for gastritis.  The examiner noted that the veteran 
had some degree of reflux symptomatology for which he used 
Rolaids or Tums (per the veteran's report).  Also noted were 
generalized complaints of lower abdominal discomfort with 
severe cramping and usually associated with diarrhea.  The 
report indicated that these episodes began in 1989 or 1990 
and the veteran reported that they chronically continued 
thereafter.  No physical abnormalities were found on 
examination at that time and no clinical diagnosis was made.  
The examiner explained that the file contained STRs of 
another veteran confusing the veteran's medical picture and 
rendering it impossible at that time to opine as to any 
medical issues.  Another examination was to be rendered at a 
later date.

A second VA examination was conducted in August 2007.  The 
veteran complained of symptoms of crampy abdominal pain, 
diarrhea and blood in the stools.  He indicated that he had 
not seen a treatment provider for any gastrointestinal 
symptomatology since his release from active duty.  GERD was 
diagnosed; the examiner explained that this was a clinical 
diagnosis based on symptoms of epigastral burning pain with 
reflux as reported by the veteran.  Also diagnosed was 
gastroenteritis, treated during active duty in August 1990 
and resolved, without evidence of chronic or acute 
gastroenteritis or evidence of any residuals.    

The VA examiner also provided the following opinions: (1) the 
veteran's GERD was not caused by his active duty service; (2) 
the veteran's GERD was not caused by an episode of 
gastroenteritis while on active duty; (3) gastroenteritis 
treated in August 1990 during active duty resolved with no 
objective evidence of chronic or acute gastroenteritis or any 
residuals.  In explaining the opinions provided, the examiner 
reasoned that the STRs were negative for symptoms, 
evaluation, and/or treatment for a gastrointestinal condition 
since 1990 and thereafter subjective symptomatology was not 
initially reported until February 2007.  The examiner further 
noted that the veteran had not seen a treatment provider for 
any gastrointestinal symptomatology since his release from 
active duty and did not have any symptoms of weight loss or 
anemia.  

Legal Analysis

The veteran maintains that his gastrointestinal disorder was 
undiagnosed and was due to his Gulf War service.  The veteran 
does not maintain, nor does the evidence reflect, that he had 
any gastrointestinal problems during his first period of 
service from 1981 to 1984; accordingly, the focus of the 
analysis herein will pertain to his second period of service.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for (1) a 
Persian Gulf veteran who (2) exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. § 
3.317; which (3) became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  See 71 Fed. Reg. 75669, 75672 (Dec. 18, 
2006); 38 C.F.R. § 3.317(a)(1); see also see Neumann v. West, 
14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2).  Thus, although 
medical evidence of signs or symptoms is clearly not required 
to grant a claim, the regulation does require that there be 
some objective, independently verifiable evidence of the 
symptoms.  Id.

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.  To determine whether the undiagnosed illness 
is manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470, 472 (2006).

A medically unexplained chronic multisymptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness.

A "medically unexplained chronic multisymptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See, e.g., Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Initially, the Board notes that the veteran has a currently 
manifested gastrointestinal disorder, which was diagnosed in 
2007 as GERD.  Because a specific gastrointestinal disorder 
has been diagnosed, the provisions of 38 C.F.R. 3.317, 
pertaining to undiagnosed conditions, does not apply.  

Moreover, in 2007 a VA examiner specifically determined that 
the medical evidence did not support a conclusion that the 
veteran's diagnosed GERD was in any way etiologically related 
to service.  There is no competent medical evidence on file 
to the contrary.  Accordingly, the criteria for the 
establishment of service connection for an undiagnosed 
illness attributable to Gulf War service have not been met.

The Board has given thought to whether service connection may 
be granted for the veteran's GERD regardless of the 
inapplicability of the undiagnosed illness provisions.  See 
Combee v. Brown, supra.

As discussed above, in order for service connection to be 
granted, there must be (1) a current disability; (2) in-
service disease or injury; and (3) medical nexus.  See 
Hickson, supra.

With respect to the first element, as has been discussed 
above there is evidence of a currently diagnosed 
gastrointestinal disability, GERD.  Hickson element (1) is 
accordingly satisfied. 

With respect to the second Hickson element, a review of the 
veteran's STRs includes a sole episode of gastroenteritis 
which was diagnosed in August 1990.  This condition was 
treated during August 1990, resolved, and did not recur 
throughout the remainder of service.  The matter of whether 
chronicity and continuity of this condition was specifically 
addressed by a VA examiner in 2007 who opined that 
gastroenteritis treated in August 1990 during active duty 
resolved with no objective evidence of chronic or acute 
gastroenteritis or any residuals.  In explaining the opinion 
provided, the examiner reasoned that the STRs were negative 
for symptoms, evaluation, and/or treatment for a 
gastrointestinal condition since 1990 and thereafter 
subjective symptomatology was not initially reported until 
February 2007.  The Board also takes note of this lengthy gap 
in the evidence and points out that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

Essentially, there has been no probative, competent medical 
evidence presented which even suggests a relationship between 
gastroenteritis treated during one month in service and 
continuity of symptomatology thereafter.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Accordingly, in-service incurrence is not established.

Turning to the final element, medical nexus, there is of 
record only one source of competent and probative medical 
evidence: the August 2007 VA examination, at which time a VA 
examiner provided the following opinions: (1) the veteran's 
GERD was not caused by his active duty service; (2) the 
veteran's GERD was not caused by an episode of 
gastroenteritis while on active duty.  There has been no 
competent medical evidence to the contrary.  To the extent 
that the veteran himself contends that his GERD is related to 
his military service, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, as the weight of the competent and probative 
medical evidence is against a finding that the veteran's GERD 
is related to events in service, Hickson element (3), medical 
nexus, is also not met.

In conclusion, for reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a gastrointestinal disorder, to include GERD.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease, claimed 
as a manifestation of an undiagnosed illness, is denied.


REMAND

Additional development is required for the veteran's service 
connection claim for bilateral ankle disorders prior to 
adjudication of that claim on the merits.

Specifically, on the substantive appeal form received by VA 
in August 2008, the veteran mentioned that he had attached a 
private medical report of Dr. R., (date unspecified) which 
included a diagnosis of bilateral ankle synovitis and 
inflammation of the synovial membrane.  However, that report 
is not part of the evidence in the claims folder at this 
time.  This report would assist in supporting the veteran's 
claim, inasmuch as the record as it currently stands does not 
include any clinical diagnosis of an ankle disorder.  
Accordingly, that record will be sought for inclusion in the 
claims file pursuant to this Remand.

Accordingly, the case is REMANDED for the following action:

1.  The private medical report of Dr. R. 
referenced on the veteran's substantive 
appeal form should be obtained for 
inclusion in the claims folder, as should 
all available medical records of Dr. R. 
pertaining to the ankles and dated since 
the veteran's discharge from service.  In 
this regard, any additional information 
required from the veteran to obtain these 
records should be sought and he should be 
requested to complete an authorization 
form if necessary.  

2.  Following the receipt of any 
additional evidence, the RO/AMC will then 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


